Exhibit 10.47


PROMISSORY NOTE








$                                                                                                                                                                                                             
Date: December __, 2009


For value received, Sunovia Energy Technologies, Inc., a Nevada corporation (the
“Borrower”), at 6408 Parkland Drive, Suite 104 Sarasota, Florida,  promises to
pay to the order of the below specified “Lender” and address, or at such other
place as the Lender may designate in writing, the sum of $_______ , in one year,
on _____________, 20__ with up to 5 consecutive renewal options on the part of
the Company. Company shall notify Lender of intent to renew within 5 days prior
to the end of each term of the loan.




If any payment obligation under this Note is not paid when due, the Borrower
promises to pay all costs of collection, including reasonable attorney fees,
whether or not a lawsuit is commenced as part of the collection process.
Interest shall be paid monthly at a rate of 10% annually until paid.


All payments of principle and interest on this Note shall be paid in the legal
currency of the United States.  Borrower waives presentment for payment,
protest, and notice of protest and nonpayment of this Note.


No renewal or extension of this Note, delay in enforcing any right of the Lender
under this Note, or assignment by Lender of this Note shall affect the liability
of the Borrower.


This Note shall be construed in accordance with the laws of the State of
Florida.




Signed this _____ day of December, 2009



BORROWER:     LENDER:             Sunovia Energy Technologies, Inc.            
                 
 
   
 
 
By:
   
By:
 
 
   
 
                      6408 Parkland Drive, Suite 104         Sarasota, Fl
34243       Street Address  


 


               